ACCEPTED
                                                                                              02-14-00295-cv
                                                                                 SECOND COURT OF APPEALS
                                                                                       FORT WORTH, TEXAS
                                                                                        7/17/2015 5:51:29 PM
                                                                                              DEBRA SPISAK
                                                                                                      CLERK

                               NO. 2012-PR02459-1-2      and

                               NO. 2012-PR02459-1-2- A               RECEIVED IN
                                                               2nd COURT OF APPEALS
                                                                 FORT WORTH, TEXAS
                                                               07/17/2015 5:51:29 PM
                                                                   DEBRA SPISAK
THE “PURPORTED” GLORIA LOPEZ    § IN THE                  PROBATE COURT Clerk
ESTRADA FAMILY TRUST, ALEXANDER §
ESTRADA, “PURPORTED” TRUSTEE    §
                                §
    Plaintiff,                  §
                                § NUMBER 2
        V.                      §
                                §
IRMA LEAH ESTRADA-DAVIS         §
A/K/A LEAH ESTRADA-DAVIS        §
                                §
      Defendant                 § TARANT COUNTY, TEXAS


             REQUEST FOR SUPPLEMENTAL CLERK’S RECORD


             Now comes Irma Leah Estrada Davis, formerly Defendant/Counter-

    Plaintiff in the above Cause within the Probate Court; and who now is an

    Appellant in the 2nd Court of Appeals’ Case No. # 02-14-00295-CV and

    No. # 02-14-00296-CV; and she now respectfully requests for this Probate

    Court Clerk and the Probate Court Reporters to kindly prepare and file the

    following items in a Supplemental Record and promptly forward them to the

    Court of Appeals.

           This request is made in addition to previous requests made for such

    record and pursuant to an Order from the 2nd Court of Appeals on October


    	                                      1	  
       16, 2014 stating: “we order the trial court clerk and court reporter to prepare

       and file the record of the contest (to the Affidavit of Indigency) and the

       hearing on the (Indigence) contest…”


       Pursuant to Rules 34.5(a), (b), (c) and 35.3; and 35.5(a), the clerk and Court
Reporter is requested to prepare a supplemental record of the following proceedings in
this case for inclusion in the appellate record and please forward these to the Second
Court of Appeals for filing in the case numbers as indicated above.

       The following information is important and critical to this case and is not
requested for delay but is purposeful and necessary for true justice and fairness to be
accomplished; and should be included in the Clerk’s Record and the Court Reporter’s
Record for the 2nd Court of Appeals:

    1. The Authenticated Digital Video Disc – Video Depo which is Included inside

       the Envelope attached to Irma Leah Estrada Davis’ Affidavit dated January 3,

       2013 – which directly corresponds with the Transcribed pages of same, located

       in (Clerk’s Record Vol. 1 page 182 - 206)

    2. November 2, 2012 – Defendant’s First Request for Production

    3. December 7, 2012 – Plaintiff’s Certificate of Written Discovery

    4. December 12, 2012 – (1st) Motion for Summary Judgment

    5. December 12, 2012 - Correspondence from Staff Attorney

    6. December 17, 2012 - Waiver of Citation (2) Estela Monteleone & Joe D.

       Estrada


       	                                     2	  
7. December 21, 2012 – Notice of Death

8. January 4, 2013 - Summary Judgment Hearing

9. Feb. 1, 2013 - I.L.E. Davis’ Motion to Set Aside and for New Trial

10. February 28, 2013 – Motion to Mediate

11. April 9, 2013 – Response to Plaintiff’s Motion for Contempt; Defendant’s

         Motion to Set Aside Contempt Order and for Rehearing and/or New Trial;

         and Defendant’s Motion for Sanctions

12. April 12, 2013 - Inability to complete service to Leah E. Davis

13. April 12, 2013 - Inability to complete service to Leah E. Davis through

         Attny of Record, David Courtade

14. April 12, 2013 - Notice of Trespass, Inability to complete service to Leah
   E. Davis,

 15. April 16, 2013 – Hearing setting Letter – Set for May 1, 2013 @ 9:30 am

 16. April 16, 2013 – Motion Hearing (2:00 pm) (COURTADE) Motion for

         New Trial

 17. April 17, 2013 - Trial Jury Request; and Order Setting Aside Summary

         Judgment and granting New Trial

 18. May 1, 2013 – CANCELLED – Motion Hearing (COURTADE)

         Response to Motion for Contempt/ Motion to Set Aside Order for

         Contempt; Request for De Novo Hearing. RESET BY COURT



  	                                       3	  
19. May 2, 2013 - Notice of Appeal

20. May 6, 2013 - Defendant Irma Leah Estrada-Davis’ Counter- Motion

21. May 8, 2013 – Correspondence to Judge Morrisett From David Courtade:

        Objection to Proposed Order; and Agreed Order Granting Motion for

        Temporary Injunction

22. May 8, 2013 - Motion for Summary Judgment
23. May 9, 2013 – Correspondence - Doc. ID# 75
24. May 10, 2013 – Request for De Novo Hearing Doc. ID# 76

25. May 16, 2013 - Defendant’s Response to Motion for Contempt

26. May 24, 2013 - Notice of Appeal; Request for De Novo Hearing Doc. ID# 77

27. MAY 29, 2013 - Amended Answer - Doc. ID# 79

28. June 18, 2013 – Rule 11 Agreement

29. July 5, 2013 - Defendant I.L.E. Davis’ Response to Plaintiff’s 2nd Motion

        for Contempt;

30. July 5, 2013 - Defendant I. L. E. Davis’ Supplemental Cumulative

        Motion for Sanctions


31. July 5, 2013 - Defendant’s Response to Plaintiff’s Motion for Sanctions

        for failure to appear for deposition

32. July 9, 2013 - Defendant’s Response to Plaintiff’s Motion for Sanctions

        for Failure to Attend Deposition



 	                                            4	  
33. July 9, 2013 - G. L. Estrada’s Trust Response to Defendant’s Response

        to Summary Motion for Summary Judgment

34. August 7, 2013 – Defendant’s Motion to Compel Accounting, for

        Contempt and for Sanctions

35. August 14, 2013 - Order to Compel Accounting of the Trustee of G. L.

        Estrada Family Trust

36. August (21 and 22) 2013 - Notice of Filing; Alexander Estrada Notice of

        Filing ?

37. August 26, 2013 – Correspondence to Ct. from Attorney

38. September 12, 2013 - Status Conference Hearing

39. October 21, 2013 - Motion for Continuance

40. October 22, 2013 - Objection to Motion for Continuance

41. October 28, 2013 - Motion for New Trial

42. November 18, 2013 - Notice of Eviction

43. November 27, 2013 - Counter Claim of Defendant Irma Leah Estrada

        Davis Severed into “A” case

44. January 17, 2014 - Correspondence to Counsel from Court Administrator

        Re: Judge’s decision on postponing hearing

45. January 21, 2014 – Plaintiff’s Reply to Defendant’s Response to Motion

        for Turn Over and/or Petition for Eviction

 	                                         5	  
       46. January 23, 2014 - Defendant / Counter-Plaintiff’s Reply to

          Contingent Response of Plaintiff

       47. February 2, 2014 - Motion to Quash Notice of Intent to take Oral

          Deposition of Leah Estrada

       48. February 3, 2014 – Motion to Enforce Court Order

       49. February 20, 2014 - Defendant I. L. E. Davis’ Motion for Dismissal;

       50. February 20, 2014 - Defendant’s Photos of Gloria L. Estrada

          signing Holographic Will

       51. February 20, 2014 - Order to Enforce Court Order

       52. February 26, 2014 - Correspondence from Irma Leah Estrada

       53. March 24, 2014 - Defendant’s Motion to Set Aside Order Granting

          Motion for Sanctions …contempt…contact info

       54. May 5, 2014 – Plaintiff’s Response to Motion to Set Aside

       55. June 10, 2014 - Response of A. David Courtade to Plaintiff’s

             Supplemental Motion for Sanctions and/or Contempt

       56. ]une 10, 2014 – Order

       57. June 10, 2014 – Final Judgment

       58. June 11, 2014 – Correspondence of Opposing Party and Counsel

       59. June 14, 2014 – Correspondence of Defendant Estrada-Davis to

          Court Coordinator



	                                      6	  
       60. Filed in “A” Case = September 23, 2014 - Contest Affidavit of

          Indigence

       61. Correspondence of Irma Leah Estrada Davis’s e-mail to Tina Clay (

          The Final Supportive Evidence – The PDF Document which included

          the reference to the below Audio Recordings that were asked to be

          delivered to Judge Ferchill before the morning Hearing on November

          17, 2014 )

       62. Please forward separately, the two Audio Recordings made in the

          presence of Gloria L. Estrada and Leah Estrada of: (… one is

          Attorney Bakuts, and the other is his paralegal, Cindy Adler stating

          their own unique interpretations of what G.L.Estrada’s Will is…)

          those Audio recordings were e-mailed to Tina Clay – (to forward to

          Judge Ferchill) on November 17, 2014 - at

          TAClay@tarrantcounty.com) & again emailed to Jim Politz (via e-

          mail to : jrpolitz@tarrantcounty.com) for inclusion to the Probate

          Record and now, to be forwarded to 2nd Appeals Court.

       63. November 17, 2014 - Miscellaneous Probate Hearing (on

          Defendant/Counter-Plaintiff’s Indegency status)




	                                       7	  
       Additionally, any and all proceedings or hearing information about

family related Cause No. 2013 PRO 0404-2

         1. February 25, 2013 – (3:15 p.m.) Probate of Will Hearing



                                         PRAYER


WHEREFORE, Appellant respectfully prays that this Request be granted

and that the Clerk of this Probate Court and the Court Reporter of these

Hearings please properly prepare the above described documents and file

such Supplemental Record to be included in this case for the Second

Appeals Court, and for all such other and further relief to which Appellant

would be justly entitled. Thank you in advance.


                                                Respectfully submitted,


                                                /S/ Irma Leah Estrada-Davis

                                                Irma Leah Estrada Davis a/k/a
                                                Leah Estrada Davis
                                                Executrix of Gloria Lopez
                                                Estrada’s Estate Appointed by
                                                Grantor, Gloria Estrada herself
                                                LeahnowLaw@gmail.com
                                                (936) 899-0313
                                                PRO SE




	                                      8	  
                            CERTIFICATE OF SERVICE


       I hereby certify that on this 16th day of July 2015, a true and correct copy of
the foregoing instrument was served on attorney David Bakutis, for Plaintiff and on
Defendant’s previous attorney, A. David Courtade (via e-file) in accordance with
the Texas Rules of Court.




                                               /S/ Irma Leah Estrada Davis
                                               Irma Leah Estrada-Davis




       	                                     9